DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed an after final amendment and persuasively argued that the prior art did not completely teach all claimed limitations. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two acoustic cavities isolated from each other, the at least two acoustic cavities comprising a first acoustic cavity and a second acoustic cavity” and “one of the speaker and the vibrator is provided in the first acoustic cavity and the other one of the speaker and the vibrator is provided in the second acoustic cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 7194099) in view of Choi et al. (US 20170280246).
Regarding claim 1: Lewis teaches an electronic device, comprising a playing component which comprises:  
	5a main body (Fig. 5: housing 600 housing a speaker 510 and Fig. 6: Vibrator 610-640 mounted in different space locations within handset housing 600/500; col. 3 – lines 14-40: electronics device, for example a cellular telephone, includes one or more linear transducers for tactile sensation and one or more dynamic loudspeakers for sound production); 
	a processor configured to generate a plurality of control signals independent from each other, each of the plurality of control signals comprising a first control signal and a second control signal (Fig. 1: Processor 110 and Fig. 7: L channel signal and R channel signal read on the claimed first and second control signal);  
	10a speaker electrically connected to the processor and configured to output a sound signal in accordance with the first control signal (Fig. 7: speaker 710 output sound accordance with the L channel signal); and 
	a vibrator electrically connected to the processor and capable of vibrating with respect to the main body in accordance with the second control signal (Fig. 7: Vibrator 720 vibrates accordance with the R channel signal);

	Lewis does not explicitly teaches the main body having at least two acoustic cavities isolated from each other, the at least two acoustic cavities comprising a first acoustic cavity and a second acoustic cavity and wherein one of the speaker and the vibrator is provided in the first acoustic cavity and 15the other one of the speaker and the vibrator is provided in the second acoustic cavity.
However, the concept of housing transducers isolated from each other in a compact electronic device to avoid the acoustic interference between the outputs of the transducers are well-known.
Evidently, Choi teaches an electronic devices (Choi’s para [0043]) comprising:
	a main body having at least two acoustic cavities isolated from each other, the at least two acoustic cavities comprising a first acoustic cavity and a second acoustic cavity (Fig. 2A and Fig. 2B: main housing for display panel 100 having two isolated acoustic cavities 700 (AG-L) and 700” (AG-R) formed by display panel 100, back panel 300 and partitions 400; and para [0055] – [0065]); and
	two transducer each provided in the first and the second acoustic cavities (Fig. 2A and Fig. 2B: transducer 200 in acoustic cavity 700 (AG-L) and transducer 200 in acoustic cavity 700” (AG-R));
	wherein the transducers can be in a playing state simultaneously (para [0058]: inherently in stereo sound playback L audio channel signal and R audio channel signal being played simultaneously).	
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lewis in view of	Choi to have each of transducers placed in each of the isolated acoustic cavities for the benefit of avoiding the acoustic interferences when the two transducer playing simultaneously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654